Citation Nr: 1316480	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for partial paralysis of the left upper extremity, to include entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an effective date prior to October 20, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1967.

This matter is on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for PTSD was also perfected by the Veteran.  However, in a May 2008 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal and, as such, it is no longer before the Board. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal was remanded by the Board in December 2010 for further development and is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this case, the issues of entitlement to rating in excess of 40 percent for partial paralysis of the left upper extremity, and to an effective date prior to June 13, 2006 for the grant of service connection PTSD, were previously remanded by the Board in December 2010.  On that occasion, the Board noted that the Veteran had also submitted motions to revise, on the basis of clear and unmistakable evidence (CUE), RO decisions from March 1968 (assigning a 40 percent rating for neurological symptoms in the left upper extremity) and in January 2002 (denying an increased rating for neurological symptoms in the left upper extremity and service connection for PTSD).  Since the outcome of these CUE motions would have a direct effect on the issues on appeal, the two issues on appeal could not be addressed until the Veteran's CUE motions were resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Since the time these issues were remanded, the RO issued a rating decision in November 2012, finding that there was no CUE in either the March 1968 and January 2002 decisions.  However, this rating decision is not yet final, as the Veteran retains the right to appeal this decision at any time within a year after the rating decision is received, and it would be prejudicial for the Board to adjudicate issues that rely on the outcome of other issues.  Therefore, adjudication of the issues on appeal cannot occur until the decisions on the CUE motions are final.  

Even if the CUE motions had become final, the issues on appeal would have had to be remanded in any event.  First, regarding the earlier effective date claim, the Veteran has submitted claims seeking entitlement to service connection for PTSD in October 2000, October 2003 and June 2006.  When the RO granted service connection in a May 2008 decision, a June 13, 2006 effective date was assigned (the date of his most recent claim).  In disagreeing with the assigned effective date, the Veteran's representative argued in October 2012 that the appropriate effective date should have been October 27, 2000, the date of the Veteran first claim for PTSD.  

In the November 2012 rating decision, the RO determined that there was CUE in the previously assigned effective date for PTSD, and a new effective date of October 20, 2003 was assigned (the date of his second claim).  Although it is not part of the record, it appears from the VA internal claims tracking system (VACOLS) that the Veteran has submitted a notice of disagreement to the November 2012 rating decision.  However, this was not necessary.  Specifically, since this rating decision did not grant the total benefit sought on appeal (namely, an effective date of October 27, 2000, as was argued by his representative), it is not construed as a full grant of the claim sought on appeal, and remains in appellate status.  See Corchado v. Derwinski, 1 Vet. App. 160 (1991); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, he is entitled to a supplemental statement of the case (SSOC), addressing why an effective date prior to October 20, 2003 was not warranted.  

Regarding the neurological disability in his left upper extremity, the Veteran has recently submitted a February 2013 statement by a private physician, which made a number of assertions that require consideration.  First, in assigning the Veteran's 40 percent rating under 38 C.F.R. § 4.124a, DC 8512 (addressing paralysis of the lower radicular group), the RO has relied on the November 2001 VA examiner's observation that the Veteran is right hand dominant.  However, this physician states that the Veteran is actually left hand dominant and uses his right hand only because he has no other choice.  Since ratings under DC 8512 (as well as many other diagnostic codes) depend on whether the disabled extremity is on the dominant or non-dominant side, additional clarification is required.  

Next, this physician also asserts that the Veteran's disorder is currently being rated under an incorrect diagnostic code.  While the RO has historically applied DC 8512, this physician instead asserts that he should be considered to have incomplete paralysis of the ulnar nerve (DC 8516) and total paralysis of the median nerve (DC 8515).  This is consistent with the assertions made by the Veteran's representative at his hearing before the Board in October 2010 that separate ratings are warranted for these nerve disorders.  

The private physician has also stated that "as time has progressed," the Veteran has developed reflex sympathetic dystrophy, and that the Veteran's neuropathy is "indeed, getting worse and not better."  Such statements indicate that the Veteran's disorder has worsened since his last VA examination and, in such cases, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Finally, the Board notes that the Veteran also filed a claim for TDIU, which was denied by the RO in the August 2006 rating decision.  Although he disagreed with this decision, he failed to perfect this issue on appeal after he received a statement of the case in April 2007.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, although his TDIU claim was previously denied, it is essentially re-raised by the private physician's assertion that his disorder has worsened.  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, is also in appellate status.

The Board recognizes that the Veteran currently has a 100 percent schedular disability rating for his service-connected PTSD.  However, he may be eligible for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if he has a single disability rating that is at 100 percent and his other service-connected disabilities are collectively 60 percent disabling.  As is relevant here, the United States Court of Appeals for Veterans Claims has held that a grant of TDIU may satisfy the "disability rated as total" requirement.  Thus, a veteran with a disability rated at 60 percent and TDIU would be eligible for special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  As such, the issue of entitlement to TDIU remains relevant, despite the fact that he has a 100 percent schedular rating for his PTSD.  

Therefore, since the issue of TDIU is part of the underlying appeal, it must be addressed when the claim is readjudicated.  However, it should not be considered until the necessary development of the underlying claim is completed.  See Harris, 1 Vet. App. at 183 

Accordingly, the case is REMANDED for the following action: 

1. Send a letter to the Veteran's last known address informing him of the evidence required to establish entitlement to TDIU under 38 C.F.R. §§ 3.340 and 4.16.

2. Acquire the Veteran's treatment records from the VA Medical Center in Oklahoma City, Oklahoma, or from any other VA treatment center for the period since January 2012. 

If the Veteran has undergone any additional private treatment relevant to the issues on appeal, and the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring the Veteran's authorization.

3. Schedule the Veteran for a new VA examination in order to determine the current nature and severity of his service-connected left upper extremity disability.  The claims folder should be made available to the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected left upper extremity, and particularly related to disability of the radial, median and ulnar nerves, to specifically include: 
* The extent of paralysis of the hand, to include the ability to the intrinsic muscles and wrist.
* The presence of "drop" of the hand, position of the fingers and thumb, ability to move the hand and wrist.
* Extension and flexion of the elbow.
* Atrophy of the muscles.
* Any permanent positioning of the fingers and thumb due to nerve damage (such as "griffin claw" deformity).

It is also very important that the examiner discuss:
* Whether the Veteran is right or left hand dominant.
* The individual amount of impairment to the median, ulnar and radial nerves (if possible).

The examiner must consider the Veteran's lay statements regarding his disability, to include how his left upper extremity impairment affects his daily activities.  All findings and comments should be set forth in a legible report.

4. Schedule the Veteran for a VA examination to determine the effects of his service-connected left upper extremity disability on his ability to maintain employment that is consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the examination. All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the claims file, as well as an interview with the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left upper extremity disability precludes him from securing and following substantially gainful employment that is consistent with his education and occupational experience. 

The term "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).

The examiner must consider the Veteran's lay statements regarding his disorder. All findings and comments should be set forth in a legible report, and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.

Both VA examinations may be performed by the same examiner, unless the examiner deems him or herself unable to conduct both examinations in an adequate manner.  

5. Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided opportunity to respond. Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

